Citation Nr: 1517818	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disorder manifested by tremors, dizziness, balance problems and headaches. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran served from October 1982 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 remand from the United States Court of Appeals for Veterans Claims (Court).  There, the parties to a joint motion for remand inferred the claims listed on the title page because their symptoms had been ruled out as related to the Veteran's service-connected PTSD and neuronal brain damage.  The parties to the joint motion for remand noted that while the symptoms might be unrelated to any service-connected disability, the Board's November 2013 discussion was inadequate.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Court's November 2014 Joint Motion for Remand is located in the Veterans Benefits Management System file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the joint motion approved by the Court inferred claims for symptoms which were determined to be unrelated to the Veteran's service-connected PTSD and neuronal brain damage.  These symptoms were instead judged to be related to anxiety.  The Court stated that

because the Board did not discredit the existence of Appellant's symptoms of a tremor, dizziness, balance problems, and headaches, it should have reconciled and explained how these symptoms can be determined as both unrelated to his PTSD and also as unrelated to his neurological disorder. While it is possible that these symptoms are unrelated to any service-connected disability, the parties agree that the Board's discussion of the matter is inadequate.  

Further, to the extent the Board determined that none of the various VA psychiatric examinations conducted during the pendency of this appeal, had "confirmed" Appellant's anxiety-related symptoms as manifestations of his PTSD, the Board, on remand, should consider whether a VA examination be conducted to address the issues subject of this remand or explain, with sufficient reasons or bases, why such action is not necessary. 

Therefore, on remand, an etiology of these symptoms should be addressed, with a VA examination, if necessary.  

The Veteran also submitted new evidence in March 2015 and marked that he preferred initial AOJ review of this evidence.  Therefore, the Board must remand the claim to the AOJ for further development.  38 C.F.R. § 20.1304 (2014).

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any pertinent private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all identified pertinent private medical records.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran should be afforded a VA neuropsychiatric examination to determine the nature and etiology of his anxiety-related symptoms.  The examiners must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's anxiety-related symptoms are related to his active service, making sure to reconcile and explain how these symptoms are unrelated to either his PTSD and his neuronal brain damage.  That is, the evidence available to the Board in November 2013 showed that the appellant's anxiety, tremors, dizziness, loss of balance and headaches were unrelated to either PTSD or neuronal brain damage.  As such the examiner must address the disorder or disorders which cause these symptoms, whether the disorder is at least as likely as not related to service; if not, whether it is at least as likely as not that the disorder is caused by any service connected disorder to include posttraumatic stress disorder and/or neuronal brain damage; and if not, whether it is at least as likely as not that the disorder is permanently aggravated by either posttraumatic stress disorder or neuronal brain damage.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

